11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of M.P.S., a child,            * From the 446th District Court
                                                 of Ector County,
                                                 Trial Court No. E-19-114-PC.

No. 11-20-00293-CV                             * June 25, 2021

                                               * Opinion by Williams, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

        This court has inspected the record in this cause and concludes that there is error
 in the order below. Therefore, in accordance with this court’s opinion, the order of
 the trial court is reversed insofar as it terminated the parental rights of M.P.S.’s
 mother, and the cause is remanded to the trial court for further proceedings. Any
 proceeding on remand must be commenced within 180 days of this court’s mandate.
 TEX. R. APP. P. 28.4(c).